  Case 19-03144-hdh Doc 6 Filed 12/09/19             Entered 12/09/19 15:39:54     Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                 §
 IN RE:                                          §    CHAPTER 7
                                                 §
 GLOBAL MOLECULAR LABS, LLC,                     §    CASE NO. 17-34618-HDH-7
                                                 §    (Jointly Administered)
        Debtor.                                  §
                                                 §
                                                 §
 JAMES W. CUNNINGHAM, CHAPTER                    §
 7 TRUSTEE FOR GLOBAL                            §    ADVERSARY NO. 19-03144
 MOLECULAR LABS,                                 §
                                                 §
            Plaintiff,                           §
                                                 §
                          v.                     §
                                                 §
 AETNA HEALTH, INC. AND AETNA                    §
 MEDICAID ADMINISTRATORS LLC,                    §
                                                 §
            Defendants.                          §
                                                 §


                    DEFENDANTS’ MOTION TO WITHDRAW REFERENCE


        Defendants Aetna Health Inc. and Aetna Medicaid Administrators LLC (collectively,

“Aetna”), hereby file this motion under 28 U.S.C. §157(d) to withdraw the reference to the

United States District Court for the Northern District of Texas, Dallas Division. In support of

this motion, Aetna states as follows:

        1.        On September 27, 2019, Plaintiff James C. Cunningham, Chapter 7 Trustee for

Global Molecular Labs, LLC (“GML”) commenced this adversary proceeding by filing a

complaint against Aetna (the “Complaint”) in this Court.




Motion to Withdraw Reference, Page 1 of 6
105018012
  Case 19-03144-hdh Doc 6 Filed 12/09/19           Entered 12/09/19 15:39:54         Page 2 of 6



         2.    Paragraph 4 of the Complaint asserts the alleged jurisdictional grounds for this

adversary proceeding, which are 28 U.S.C. §1331, 29 U.S.C. §1132(e) and 29 U.S.C. §1367.

(See Dkt. No. 1, Complaint at ¶ 4.) The Complaint does not allege jurisdiction under 28 U.S.C.

§1334.

         3.    Aetna filed an answer (the “Answer”) to the Complaint. The Answer includes a

jury demand as well as notice that Aetna does not consent to a jury trial in this Bankruptcy

Court. Additionally, in order to avoid waiving any rights, Aetna asserts in the Answer that

GML’s claims in this adversary proceeding are not core proceedings, and that Aetna does not

consent to the entry of final orders or judgments by this Bankruptcy Court. Finally, to ensure

compliance with the timeliness requirement of 28 U.S.C. §157(d), the Answer demands

withdrawal of the reference for this adversary proceeding.

         4.    Aetna also asserts in the Answer that GML’s state law claims are preempted by

federal laws, including, but not limited to, the Employee Retirement Income Security Act of

1974, 29 U.S.C. § 1001 et seq. (“ERISA”). (See, e.g., Answer at ¶ 44.)

         5.    The second sentence of 28 U.S.C. §157(d) mandates withdrawal of the reference

if the claims in the subject adversary proceeding require consideration of “other laws of the

United States regulating organizations or activities affecting interstate commerce.” See 28

U.S.C. §157(d).

         6.    The Complaint in this case contains the following causes of action:

               a. Breach of Contract (Dkt. No. 1, Complaint at ¶¶ 15-18);

               b. Bad Faith/Deceptive Insurance Practices (id. at ¶19);

               c. Violation of the Texas Prompt Payment Act (id. at t ¶¶20-21);

               d. Breach of Plan Provisions for Benefits in Violation of ERISA
                  §502(A)(1)(B) (id. at t ¶¶22-23);


Motion to Withdraw Reference, Page 2 of 6
105018012
  Case 19-03144-hdh Doc 6 Filed 12/09/19             Entered 12/09/19 15:39:54        Page 3 of 6




               e. Denial of Full Fair Review in Violation of ERISA §503 (id. at t
                  ¶¶24-25); and

               f. Attorneys’ Fees (id. at t ¶ 26).

        7.     Aetna challenges all of the state law claims relating to ERISA-based health

plans—which GML concedes “[m]ost” of its claims are (Dkt. No. 1 at ¶ 8)—as preempted by

ERISA. (See, e.g., Answer at ¶ 44.) This alone clearly and indisputably establishes that laws of

the United States besides Title 11 must be considered and interpreted to resolve the issues raised

by claims asserted in the Complaint.

        8.      In addition, since the only federal claims stated in the Complaint are based on

ERISA, a federal statute, and GML alleges federal jurisdiction only under 28 U.S.C. §1331 and

ERISA, the Complaint is subject to mandatory withdrawal of the reference.

        9.     In short, the second sentence of 28 U.S.C. §157(d) is fully satisfied and

withdrawal of the reference is mandatory because of the need to consider federal law with

respect to Aetna’s challenges to GML’s state law claims as preempted by ERISA, and with

respect to the merits of GML’s federal claims. Matter of Vicars Ins. Agency, Inc., 96 F.3d 949,

953 (7th Cir. 1996); In re Ionosphere Clubs, 922 F.2d 984, 995 (2nd Cir. 1990).

        10.    Subject to and without waiver of its preemption challenges, Aetna also has a

Seventh Amendment right to jury trial on GML’s breach of contract claim. Aetna has asserted

this right in its Answer, and Aetna does not consent to a jury trial by this Bankruptcy Court.

        11.    Since Aetna has stated that it does not and will not consent to a jury trial in the

Bankruptcy Court or, to the extent applicable, entry of final orders and judgments by the

Bankruptcy Court, the reference must be withdrawn and any further actions by this Court in this

case would be unconstitutional. Stern v. Marshall, 564 U.S. 462, 131 S. Ct. 2594 (2011);



Motion to Withdraw Reference, Page 3 of 6
105018012
  Case 19-03144-hdh Doc 6 Filed 12/09/19             Entered 12/09/19 15:39:54          Page 4 of 6



Holland America Ins. Co. v. Succession of Roy, 777 F.2d 992 (5th Cir. 1985) (Fifth Circuit

indication, prior to Stern, that a jury demand requires withdrawal of the reference to avoid

constitutional issues).

        12.    In addition to mandatory withdrawal under the second sentence of 28 U.S.C.

§157(d), the reference should be withdrawn for the following reasons:

               a. The jurisdictional allegations of the Complaint, which omit
                  bankruptcy jurisdiction under 28 U.S.C. §1334, establish that the
                  matters are so non-bankruptcy related that only a federal district
                  court should resolve them;

               b. Aetna’s demand for a jury trial and its non-consent to a jury trial
                  by this Bankruptcy Court require withdrawal of the reference to
                  preserve Aetna’s constitutional right to a jury trial; and

               c. Aetna’s non-consent to entry of final orders and judgments by
                  this Bankruptcy Court establishes that judicial efficiency and
                  economy is best and most efficiently served by resolution of this
                  matter in a federal district court.

        WHEREFORE Aetna requests that the reference of this adversary proceeding be

withdrawn to the United States District Court for the Northern District of Texas, Dallas Division,

and for such other and further relief as is just and proper.



                           [SIGNATURE BLOCK ON NEXT PAGE]




Motion to Withdraw Reference, Page 4 of 6
105018012
  Case 19-03144-hdh Doc 6 Filed 12/09/19    Entered 12/09/19 15:39:54        Page 5 of 6



                                              Respectfully submitted,

                                            By/s/ Richard W. Ward
                                              Richard W. Ward (Texas Bar. No. 20846350)
                                              6860 N. Dallas Parkway, Suite 200
                                              Plano, TX 75024
                                              T: (214) 220-2402
                                              F: (972) 499-7240
                                              rward@airmail.com

                                              -and-

                                              Robert J. Fogarty*
                                              E. Sean Medina*
                                              HAHN LOESER & PARKS LLP
                                              200 Public Square, Suite 2800
                                              Cleveland, OH 44114
                                              T: (216) 621-0150
                                              F: (216) 241-2824
                                              rjf@hahnlaw.com
                                              emedina@hahnlaw.com

                                              -and-

                                              Jordann R. Conaboy*
                                              FOX ROTHSCHILD LLP
                                              10 Sentry Parkway, Suite 200
                                              PO Box 3001
                                              Blue Bell, PA 19422
                                              T: (610) 397-2205
                                              F: (610) 397-0450
                                              jconaboy@foxrothschild.com

                                              Counsel for Aetna Health Inc and Health
                                              Medicaid Administrators LLC

                                              *Motion for pro hac vice admission
                                              forthcoming




Motion to Withdraw Reference, Page 5 of 6
105018012
  Case 19-03144-hdh Doc 6 Filed 12/09/19           Entered 12/09/19 15:39:54       Page 6 of 6



                                       Certificate of Service

        I certify that, on December 9, 2019, Aetna caused service of a true and correct copy of
the foregoing upon all counsel of record via ECF and upon Jeffery R. Seckel by email at
JSeckel@mcslaw.com.

                                                     /s/ Richard W. Ward
                                                     Richard W. Ward


        I certify that on November 13, 2019, I contacted Jeffery R. Seckel by telephone to discuss
the relief requested herein and he replied by email on November 14, 2019, that the Trustee did
not oppose withdrawal of the reference and the Trustee consents to hearing of all pretrial matters
by the Bankruptcy Court after withdrawal of the reference. For purpose of avoidance of waiver
or consent, the defendants reassert their non-consent to issuance of final judgment or order, or
rulings on pre-trial matters, by the bankruptcy court.


                                                     /s/ Richard W. Ward
                                                     Richard W. W Ward




Motion to Withdraw Reference, Page 6 of 6
105018012
